Appeal by defendant from a judgment of the County Court, Westchester County, rendered December 4, 1978, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. By order dated July 21, 1980, this case was remitted to the County Court, Westchester County, to hear and report on that part of defendant’s motion which was to suppress physical evidence (People v Hill, 77 AD2d 629). The County Court has complied. Judgment modified, on the law, by vacating the sentence imposed. As so modified, judgment affirmed and matter remitted to the County Court, Westchester County, for resentencing in accordance with the views expressed by Mr. Justice Mangano in his dissenting memorandum in People v Hill (supra). Mangano, J. P., Gibbons, Rabin and Gulotta, JJ., concur.